LICENSE AGREEMENT

between

Microlin Bio, Inc.

and

UNIVERSITÉ LAVAL

 

Article 1 –  DEFINITIONS 1 Article 2 –  GRANT 4 Article 3 –  EFFECTIVE DATE AND
EXPIRY 4 Article 4 –  ABSENCE OF GUARANTEE 5 Article 5 –  IMPROVEMENTS 5
Article 6 –  OWNERSHIP 6 Article 7 –  OBLIGATIONS AND COMMITMENTS OF THE
LICENSEE 6 Article 8 –  OBLIGATIONS OF THE UNIVERSITY 7 Article 9 –  CLAIM OR
LEGAL ACTION FILED BY THIRD PARTY 8 Article 10 –  CLAIM OR ACTION FILED AGAINST
A THIRD PARTY 8 Article 11 –  FINANCIAL CONSIDERATIONS 9 Article 12 – 
ACCOUNTING JOURNALS, REGISTERS AND REPORTS 13 Article 13 –  USE FOR EDUCATION,
RESEARCH AND PUBLICATION 14 Article 14 –  PUBLICITY 15 Article 15 –  TERMINATION
15 Article 16 –  NOTIFICATION 16 Article 17 –  CONFIDENTIALITY 16 Article 18 – 
CLAIMS, RESPONSIBILITY AND INDEMNIFICATION 17 Article 19 –  ASSIGNMENT 17
Article 20 –  INDEPENDENCE 18 Article 21 –  PARTIAL INVALIDITY 18 Article 22 – 
APPLICABLE LAWS 18 Article 23 –  VENUE 18 Article 24 –  INTEGRALITY AND
MODIFICATIONS 18 Article 25 –  RENUNCIATION 18 Article 26 –  FORCE MAJEURE 18
Article 27 –  SUCCESSORS AND LEGAL REPRESENTATIVES 19 Article 28 –  LANGUAGE 19
Article 29 –  INTERVENTION 19



   

 

LICENSE AGREEMENT

 



BETWEEN:Université Laval, a private corporation duly incorporated under the
provisions of an act of the National Assembly, sanctioned on December 8, 1970
(S.Q. 1970, c. 78), having its head office in Québec, Province of Québec, herein
represented by Edwin Bourget who is the Vice-President for Research and
Innovation, and who declares that he is duly authorized to act as representative
of the University;

(Hereafter designated as the “University”);



AND:Microlin Bio, Inc., a public corporation, having its head office at 135 E.
57th Street 24th Floor, New York, NY, 10022 , herein represented by M Joseph
Hernandez, who declares that he is duly authorized to act as representative for
the purpose;

(Hereafter designated as the “Licensee”);


(Hereafter designated individually the “Party” or collectively as the
“Parties”).

WHEREAS the University is the owner of all rights, titles, and interests in the
technology described within this Agreement;

 

WHEREAS the Licensee wishes to obtain a license from the University, who
accepts, to commercially exploit the aforesaid technology on a exclusive basis;

 

THEREFORE, in light of the conditions, commitments and agreements set forth
herein, including the preamble, which is an integral part thereof, the Parties
agree to the following:

 

Article 1 – DEFINITIONS

 

In this Agreement and its appendix, unless the context of a specific article
indicates otherwise, the terms listed below shall be defined as indicated
hereafter. The singular shall include the plural; the masculine shall include
the feminine, and vice versa:

1.1“Affiliate” shall mean, with respect to a Party, any corporation, firm,
partnership or other entity which, at the time in question, directly or
indirectly controls, is controlled by or is under common control with such
Party. For the purposes of this definition “control” shall mean (i) owns,
directly or indirectly, more than fifty percent (50%) (or such lesser percentage
that is the maximum allowed to be owned by a foreign entity in a particular
jurisdiction) of the voting stock or shares of such corporation, firm,
partnership or other entity, or (ii) has the power to direct, directly or
indirectly, or cause the directions of, the management or policies of such
corporation, firm, partnership or other entity, whether through the ownership of
voting securities, by contract or in any other manner;

 1 

 

1.2Commercialization” or “Commercialize” shall mean any activities directed to
producing, manufacturing, marketing, promoting, pricing/reimbursement,
distributing, importing or selling a Product;

1.3“Commercially Reasonable Efforts” shall mean the commitment of resources and
efforts in accordance with reasonable business, legal, medical, and scientific
judgment that are consistent with the efforts, resources and judgment that a
public company of similar size and position of Licensee in the marketplace would
use in Developing and Commercializing its other pharmaceutical products and
compounds which are of similar market potential and at a similar stage in their
life cycle, taking into account market exclusivity, safety, efficacy, product
labeling or anticipated labeling, market potential, past performance (if any),
economic return potential (including pricing and reimbursement status achieved),
medical and clinical considerations, the regulatory environment, and competitive
market conditions in the therapeutic area, including the global impact of
regional marketing, launch and pricing decisions, all as measured by the facts
and circumstances at the time such efforts are due;

1.4“Develop” or “Development” shall mean any activities directed to research,
discovery and preclinical and clinical drug development of a Product, including
without limitation test method development and stability testing, toxicology,
formulation, manufacturing process or method, quality assurance/quality control
development, statistical analysis, clinical studies (including such studies
conducted after marketing authorization of a Product has been obtained or for
additional indications or label expansion for which marketing authorization has
been obtained) , regulatory affairs, product approval and registration or any
other activity that may be required by a regulatory authority for the obtaining,
maintaining or expansion of the marketing authorization of a Product;

1.5“Improvements” shall mean all Patent Rights that claim any changes,
modifications, perfection, additions, updates and upgrades applied to the
Technology by the Licensee and/or its sublicensees after the Effective Date and
that are dominated by the Technology;

1.6“Intellectual Property Rights” shall mean all registered and/or unregistered
intellectual property rights including all rights relating to patents,
copyrights, industrial designs, integrated circuits, new plant varieties,
inventions (whether or not they may be patentable), discoveries, commercial
secrets, know-how, domain names, trademarks, brand names and all other rights
recognized under statutory law or common law as applied above, including all
requests for protection;

1.7“Confidential Information” shall mean all information disclosed by one Party
to the other Party hereunder in any verbal, written, or electronic form,
particularly information concerning customers and suppliers, details of
agreements, conventions, commitments, offers, options, proposed contracts and
contracts, banking data, financial data, sales data, relations with existing and
future customers, sales operations, services, marketing data, plans, research
results, production formulae and methods, technologies, inventions, improvements
and perfection, and intellectual properties and the Parties agree that this list
is neither exhaustive nor limitative;

1.8“Invention” shall mean the invention described in the patent application
entitled “microRNA-132/212 for the treatment of neurodegenerative disorders ”
and listed in Appendix I;

 2 

 

1.1“Net Sales Price” shall mean the price billed for the commercially sold
Products by the Licensee or one of its Sublicensees to independent customers,
less the costs of transportation, customs, volume discounts, wholesale
discounts, guarantees, cash discounts and relative taxes. In the case of a
transfer or sale of Products at a price below market value to a person or
corporation having a non arm's-length relationship with the Licensee or its
Sublicensee, the Net Sales Price shall be deemed to correspond to the price
billed for similar products sold, within the same time frame, to independent
customers. The same disposition shall be applied for Products transferred at no
cost for promotion purposes by the Licensee or its Sublicensee;

1.9“Patent Rights” shall mean all worldwide patents and patent applications
within the Technology, together with all registrations, reissues, reexaminations
or extensions of any kind with respect to any of such patents and any
continuation, divisional, continuation-in-part, substitute or provisional
application thereof;

 

1.2“Products” shall mean the product or products produced from or the service or
services derived from the Technology;

1.10“Royalties” means any income derived from a licence or a sub-licence,
especially including any lump-sum or any percentage applicable to the Net Sales
Price of Products produced from or the service or services derived from the
Technology held by the University, together with any Improvements thereof as
well as any other income from the licence or sub-licence. The Term Royalties
excludes the amounts received by the Licensee for research work undertaken on
behalf of third parties;;

 

1.3“Interest Rate” shall mean a rate of one and one-half per cent (1.5%) per
month, composed monthly, i.e. the equivalent of nineteen point fifty-six per
cent (19.56%) per year;

1.11“Technology – Technologies” shall mean, as of the Effective Date, the
Intellectual Property Rights, patent applications, documents, models, patterns,
technical information, specifications and prototypes, that are not in the public
domain, pertaining to the Invention;

1.12“Third Party” shall mean any entity other than a Party;

1.13“Territory” “Territory” shall mean the world. It is agreed that the
University may from time to time reduce the extent of this territory if it
becomes obvious to the University that the Licensee cannot satisfy the
performance conditions established for the Products as specified in Article 7.2.
In this event, and whenever Articles 9 and/or 10 of the present Agreement are
invoked, the term “Territory” shall mean the world, leaving aside each of the
geographic regions stipulated by the deduction or reduction.

 

Article 2 – GRANT

2.1License

Subject to the terms and conditions of the present Agreement, the University
hereby grants an exclusive license under the Technology to the Licensee, who
accepts it, conferring thereby the exclusive right, authorization, and privilege
to manufacture, sell, have made, offer for sale, import, Develop and
Commercialize and otherwise commercially exploit the Products and to use and
commercially exploit the Technology in the Territory in accordance with the
terms and conditions of the present Agreement.

 3 

 



2.2Right to Sublicense

The Licensee shall enjoy the right to grant sublicenses to third parties,
subject to the prior written consent of the University. This consent, however,
will not be withheld without reason. The University shall benefit from a delay
of fifteen (15) working days from the date of receipt of the Licensee's written
notice to accept or reject the application for a sublicense. Upon expiry of that
period, the University shall be deemed to have accepted the sublicense
application. The written notice of application for a sublicense shall contain
sufficient details concerning the prospective sublicensee, including
specifically all corporate and financial information and the identity of the
shareholders, to enable the University to make a decision.

Licensee shall provide the University with a copy of the sublicense agreement
signed by the the Licensee and sublicensee within thirty (30) days of entering
into such sublicense.

Without limiting the scope of the above, the Licensee shall not permit a third
party to use or commercially exploit the Technology or to manufacture, sell or
commercially exploit the Products, either directly or indirectly, without having
first granted a sublicense, which must comply with the provisions of the present
Agreement. All sublicense agreements shall incorporate the licensing terms and
conditions stipulated herein and a copy of the agreement shall be transmitted to
the University as soon as it is signed by the Licensee and the Sublicensee.

2.3

Technology Transfer

 

Without limiting any other provision of this Agreement beginning promptly after
the Effective Date and from time to time thereafter upon the reasonable request
of Licensee, University shall transfer to the Licensee, at it cost and expenses,
all tangible items within the Technology, to the extent not previously
transferred to the Licensee hereunder and as reasonably necessary for the
Licensee to exercise the rights and licenses granted by the University to the
Licensee hereunder. Without limiting the foregoing and in connection with such
transfer of such Technology, the University shall make reasonable efforts, at
the request and expense (including significant labour costs and expenses) of the
Licensee, to make available such personnel reasonably familiar with the
transferred Technology to consult with and assist the Licensee in implementing
such Technology.

 

Article 3 – EFFECTIVE DATE AND EXPIRY

 

This Agreement shall become effective when fully executed by the Parties
(“Effective Date”) and continue in full force and effect until expiration,
revocation or invalidation of the last patent or the abandonment of the last
patent application within the Patent Rights, whichever is later, unless it is
terminated earlier pursuant to Article 15 of this Agreement.

 4 

 



Article 4 – ABSENCE OF GUARANTEE

4.1The Licensee recognizes that the rights that it has received under the terms
of the present Agreement convey no legal, conventional, or other guarantee from
the University.

4.2Without limiting the scope of the preceding, except as provided expressly
herein, the Licensee agrees that the University has made no express or implied
guarantee, declaration or condition, including implicit guarantees concerning
the marketable quality, market value, or possibilities of adapting the
Technology or Products to a particular use or of selling Products after the use
of the Technology by the Licensee or its sublicensees.

4.3The Licensee agrees that the University has made no express or implied
guarantee, declaration or condition concerning the patentability of the
Technology, the validity of the patent(s), the extent of claims, or the fact
that the commercial exploitation of these patents does not violate any other
patent.

 

Article 5 – IMPROVEMENTS

5.1As between the Parties, the Licensee shall be the sole owner of all rights,
titles and interests of all Improvements. It is agreed, however, that the
Licensee shall automatically grant to the University an irrevocable, royalty
free, non-exclusive license to use any Improvements without fees in connection
with the use of the Technology for its own internal teaching and research and
training purposes pursuant to Article 13.

5.2As between the Parties, the University shall be the sole owner of all rights,
titles and interests of all improvements made solely by the University to the
Products and the Technology pursuant to its rights to use the Technology for its
own internal teaching and research purposes under Article 13. University hereby
grants to Licensee an exclusive option to an exclusive license for a period of 5
years after the Effective date under all rights and titles in any such
improvements to the Technology as developed in Dr Sebastien Hébert’s lab by Dr.
Hébert and/or his research team ( including all related intellectual property
rights, information, know-how, materials or other subject matter reasonably
necessary for the practice of such improvements) (“University improvements”) to
research, develop, manufacture and commercialize and exploit such University
improvements. As such in the event that University receives a written
declaration of any University improvements, it shall first offer any such rights
to Licensee with sixty (60) days prior written notice. Such notice shall contain
a description of such University improvements to be licensed and any other
relevant information to entitle Licensee to make an informed decision. Licensee
shall than inform University by written notice, within such sixty (60) days
period (the “Option Period”), whether or not it accepts to obtain a license
under such University improvements. If Licensee does not reply within the Option
Period, it shall be presumed to have refused to exercise its option pursuant to
this Section 5.2 with respect to the University improvements referred to the
notice. If the Licensee does reply within the Option Period in exercise of its
option pursuant to this Section 5.2, Licensee and the University shall enter
into exclusive negotiations and shall use good faith efforts to execute a
license agreement with respect to such University improvements in accordance
with this Section 5.2. Terms and conditions of any such license agreement to be

 5 

 

entered into are to be negotiated in good faith and agreed upon between Licensee
and University, according to commercially reasonable terms and conditions in
accordance with industry norms for similar intellectual property rights at the
time the Parties negotiate any such license agreement, within a period of sixty
(60) days following the end of the Option Period (the Negotiation Period), which
may be extended , if necessary, upon mutual agreement of both parties to
complete such license agreement. If an agreement is not reached by the end of
such additional period, Licensee right of the first refusal to these University
improvements will expire. Both Licensee and University shall inform the other
Party in writing and without delay, of all Improvements and University
improvements applied by it to the Technology respectively.

Except as expressly provided otherwise under this Agreement, until the end of
the Option Period and Negotiation Period (and any extension thereof), the
University shall not offer any rights in any University improvements to any
Third Party and shall not discuss with or provide any information to any Third
Party regarding any University improvements or terms under which such University
improvements would be licensed.

 

Article 6 – OWNERSHIP

 

The Licensee hereby acknowledges that the University is the sole owner of any
and all Intellectual Property Rights attached to the Technology and University
improvements. The Licensee shall not contest its validity, directly or
indirectly, or register for its own benefit any Intellectual Property Right
concerning the Technology, Products, or University improvements. Moreover, the
Licensee shall ensure that these same provisions apply to each of its
sublicensees.

 

Article 7 – OBLIGATIONS AND COMMITMENTS OF THE LICENSEE

7.1Exploitation

 

The Licensee shall take Commercially Reasonable Efforts to commercialize or
otherwise exploit the Technology, including incorporating its use in the
manufacturing and sale of the Products. Licensee shall be deemed to have
satisfied its diligence obligations under this Section with respect to the
Technology or a Product so long as Licensee met the milestones for Development
of a Product as set forth in Section 7.2 (“Diligence Milestones”) on or before
the date set forth therein, as may be extended pursuant to Sections 7.2.4 and
7.2.5. Licensee shall be deemed to have failed its diligence obligations under
this Section should Licensee fail to meet any Diligence Milestone on or before
the date specified in Section 7.2, as may be extended pursuant to Sections 7.2.4
and 7.2.5, except to the extent such failure is caused by demonstrated toxicity
or drug safety issues determined in accordance with industry standards or
inadequate efficacy demonstrated by the Technology and/or Products.

7.2Performance Conditions

 

The Licensee shall respect the following performance conditions:

7.2.1The Licensee will commence a phase I clinical trial with respect to a
Product within two (2) years from the Effective Date.

 6 

 

7.2.2The Licensee will commence a phase II clinical trial with respect to a
Product within five (5) years from the Effective Date.



7.2.3The Licensee will commence a clinical phase III trial with respect to a
Product within seven (7) years from the Effective Date.

7.2.4As used throughout this Agreement, the “commencement” or “start” of a
clinical trial for a Product shall mean the first dosing of a patient in such
clinical trial.

7.2.5Notwithstanding the foregoing, Licensee may satisfy its obligations under
this Article 7 through itself and/or its sublicensees, as applicable. In the
event that Licensee is unable to meet such time frame or date under its
obligations under this Article 7 despite using Commercially Reasonable Efforts
to do so, taking into account delays which are due to factors (including
technical or regulatory issues) which are out of the reasonable control of or
not reasonably foreseeable by Licensee, University and Licensee agree to extend
the foregoing time frames and dates in good faith.

7.3Development Reports

 

Within ninety (90) days after June 30 and December 31 of each calendar year
ending prior to the First Commercial Sale of a Product by Licensee, a Licensee
Affiliate or a Licensee sublicensee, Licensee shall provide to University a
written report in substantially the form set forth in Appendix II, which
summarizes the activities undertaken by Licensee, its Affiliates and
sublicensees during the immediately preceding calendar year in connection with
the Development of the Products, including progress toward the development
activities outlined in Section 7.2.

7.4Marking Products and promotional material

 

In an attempt to discourage patent infringements, the Licensee shall ensure that
the numbers of registered patents and patents pending within the Technology
appear on the applicable Product covered by such patents as required in
accordance with the applicable patent statutes or regulations in the country or
countries of sale thereof.

 

Article 8 – OBLIGATIONS OF THE UNIVERSITY

8.1Right of ownership

 

The University declares that, to the best of its knowledge, it is the owner of
all of the Technology pertaining to the Invention.

8.2Absence of claim

 

The University declares that, as of the date of signature of this Agreement, it
has received no claim or contestation, real or presumed, concerning the
Technology.



 7 

 

Article 9 – CLAIM OR LEGAL ACTION FILED BY THIRD PARTY

9.1The Licensee and the University shall, as soon as they obtain knowledge
thereof, disclose to the other Party any claim, legal action, or any other
action concerning the infringement of a patent or Intellectual Property Right
owned by a third party in conjunction with the exercise of any of the rights
granted under the present Agreement to that party or to any of the sublicensees
on the Territory. The Parties shall collaborate to prepare a suitable course of
action to respond to the claim or defend the action..

9.2The Licensee shall assume all costs related to these procedures, including
all fees and disbursements of legal counsel and expert witnesses retained for
the purpose. In the event that the action is allowed or if a settlement is
reached that limits the full and complete enjoyment of the rights set forth
herein, that portion of the Territory applicable to the claim or action shall
automatically be excluded from the present Agreement.

 

Article 10 – CLAIM OR ACTION FILED AGAINST A THIRD PARTY

10.1The Licensee and the University shall, as soon as they obtain knowledge
thereof, disclose to the other Party any infringement to the Technology and any
violation of any related right. The Parties shall collaborate to prepare a
suitable course of action to undertake in the Territory as a result of the
aforementioned infringement or violation.

10.2Notwithstanding the foregoing, Licensee shall have the first right, but not
the obligation, to institute procedures for infringement of the Technology or
violation of any related right.

10.3If the Licensee decides not to institute procedures for infringement of the
Technology that would be consistent with Commercially Reasonable Efforts within
ninety (90) days following the receipt of a notice from the University
specifying that the Technology has been infringed or that one of the rights
granted hereunder has been infringed as well, the University may institute such
procedures alone in its own name at its own expense. In any case, including in
whichthe Parties cannot agree on the procedures to be instituted, each Party
shall supply assistance, documents, witnesses and reasonable information which
the enforcing Party may require to institute procedures for infringement of the
Technology pursuant to this Article 10, including joining any action as a
party-plaintiff as may be required under applicable laws, and the enforcing
Party shall keep the other Party regularly informed of the status and progress
of such enforcement efforts, and shall reasonably consider the other Party’s
comments on such efforts.

10.4Unless otherwise agreed on before legal proceedings are undertaken, all
damages, interest or other settlements resulting from legal proceedings
undertaken pursuant to this article will beshared between the University and the
Licensee as follows below once the expenses, including legal fees, are paid,
considering the participation of each one of the parties to the proceedings and
the damages each one of them will have sustained: enforcing Party shall retain
the remainder, less the amount of any Royalties that would have been due to the
University on sales of Products lost by Licensee as a result of the infringement
had Licensee’s sublicensee(s) made such sales.



 8 

 

10.5If Licensee decides not to institute procedures for infringement of the
Technology that would be consistent with Commercially Reasonable Efforts within
ninety (90) days following the receipt of a notice from the University
specifying that the Technology has been infringed, and University elects to
institute such procedures alone in its own name at its own expense pursuant to
Section 10.3, then University shall not settle or otherwise compromise any such
proceeding in any manner that would adversely affect the Technology or
Licensee’s rights and licenses hereunder; provided that University may grant a
non-exclusive, non-sublicenseable, and non-transferable license under the
applicable Patent Rights with respect to that part of the Territory in which
such proceeding has been initiated to such third party in connection with any
settlement thereof.

 

Article 11 – FINANCIAL CONSIDERATIONS

11.1Royalties

 

In consideration for the license granted to the Licensee under the terms and
conditions of the present Agreement, the Licensee agrees to pay the amounts to
the University as established and calculated hereafter:



11.1.1The Licensee shall pay a lump-sum amount *** upon the Effective Date;



11.1.2The Licensee shall pay a calendar quarterly payment to the University, for
the duration of the Agreement, equal to ***.

11.1.3The Licensee shall pay to the University a percentage *** Sublicensing
Income for sublicenses granted by the Licensee after the Effective Date.
“Sublicensing Income” shall mean, cash or stock option or participation in a
company or Person received by Licensee in consideration of a grant to any Third
Party or Third Parties of a sublicense under the Patent Rights, to make, have
made, use, market, sell, distribute and import the Products, including but not
limited to upfront fees, milestone payments, or license maintenance fees.

11.1.4Notwithstanding the above, the Licensee shall pay to the University, each
year, starting on the second anniversary of the Effective Date, an annual
maintenance fee of *** payable within thirty (30) days after receipt of the
invoice, until such time that Licensee is commercially selling Products and
paying earned Royalties or minimum annual royalties thereon to University
(“Annual Maintenance Fee”).

11.1.5The Licensee shall pay the following miles stones payment:

-*** at the start of the first phase I clinical trial for a Product by the
Licensee or its Sublicensees. This payment should be made within sixty (60) days
from the start of such phase I clinical trial.

 9 

 

-*** at the start of the phase II clinical trial for a Product by the Licensee
or its Sublicensees. This payment should be made within sixty (60) days from the
start of the phase II clinical trial.

-*** at the start of the phase III clinical trial for a Product by the Licensee
or its Sublicensees. This payment should be made within sixty (60) days from the
start of the phase III clinical trial.

-*** at the submission of an application for marketing approval of a Product to
the applicable regulatory agency by the Licensee or its Sublicensees. This
payment should be made within sixty (60) days from such submission.

-*** upon the first commercial sale of a Product by the Licensee or its
Sublicensees in the first Key Market (“First Commercial Sale”). This payment
should be made within sixty (60) days from such first sale. For purposes of this
Section, “Key Market” shall mean the United States, Canada, France, Germany,
Italy, Spain, the United Kingdom, and Japan.

-The Licensee shall pay to the University, at the end of each calendar year,
starting after the first anniversary of the First Commercial Sale, minimum
royalties of *** (“Annual Minimum Royalty”) payable within thirty (30) days
after receipt of the invoice; provided that any earned Royalties due on the
Products sold by Licensee and its sublicensees during such calendar year
pursuant to Section 11.1.2 . The Annual Minimum Royalty will be readjusted at
*** starting at the end of the second calendar year after the First Commercial
Sale;

11.1.6Within thirty days (30) of the Effective Date the Licensee and University
will enter into a Sponsored Research Agreement under which Licensee will sponsor
research to be performed in the laboratory of Sébastien Hébert (“Principal
Investigator”) at CHU de Québec Université Laval on reasonable and customary
terms for a period of two (2) years (“Research Program”). The research will be
conducted in accordance with a plan and budget mutually agreed upon between
University, the Principal Investigator and Licensee. Except as the Parties may
otherwise agree, the amount of the research funding for costs and expenses,
excluding overhead, will not exceed *** each year of the Research Program and
the amount of overhead will not exceed *** of such costs and expenses each year
of the Research Program. An initial plan and budget of the Research Program is
attached as Appendix III.

For clarity, University will retain ownership of all inventions and other
intellectual property that are conceived or first reduced to practice by the
Principal Investigator, or by other faculty, staff or personnel associated with
University in the course of performing the Research Program. University hereby
grants to Licensee an exclusive option to an exclusive license to and under all
rights and titles in any such inventions and other intellectual property (
including all related intellectual property

 10 

 

rights, information, know-how, materials or other subject matter reasonably
necessary for the practice of such inventions) (“Research Program Inventions”)
to research, develop, manufacture and commercialize and exploit such Research
Program Inventions in accordance with the terms and conditions of Sections 5.2
and 5.3 above as applied to such Research Program Inventions, mutatis mutandis,
so that each reference to “University improvements” shall be deemed a reference
to such Research Program Inventions.

11.1.7The Royalties payable by the Licensee pursuant to Section 11.1.2 and
Section 11.1.3 will be determined quarterly on the thirtieth (30th) day of the
months of March, June, September and December of each year as of and throughout
the duration of this Agreement. The Licensee must pay such Royalties within
thirty (30) days following the end of each quarter in which they were received
by the Licensee during the quarter in question.

11.1.8All Royalties must be paid in compliance with the conditions stipulated in
Article 11.4 (payment). Except as otherwise provided herein, no deduction, cross
claim or set off will be made, except in connection with the deductions
specified under any applicable legislation, especially income tax deductions for
non-residents which may be required from the University by a government
organization having jurisdiction.

For greater clarity, Licensee agrees to require its sublicensees to comply with
the provisions of this Agreement as such provisions are applicable to the
exercise by sublicensees of rights licensed to Licensee hereunder. Licensee
hereby guarantees, and shall remain responsible for, the performance of its
permitted sublicensees under this Agreement. Any such sublicenses by Licensee
shall include an obligation for the sublicensee to account for and report its
Net Sales, and Licensee shall pay to University (or arrange for the sublicensee
to pay to University, with Licensee remaining responsible for any failure of the
sublicensee to pay amounts when due under this Agreement) any amounts set forth
in this Section 11 as if such amount were due by Licensee.

It is agreed that the Royalties shall not be subject to either the Goods and
services tax (GST), the Québec sales tax (QST), or any other similar tax.
However, in the event that applicable tax laws are modified and/or
reinterpreted, taxes will be payable to the University in addition to the
Royalties paid by the Licensee and sub-licensees.

11.2Costs relating to Patents

11.2.1In addition to the amounts specified in Article 11.1, the Licensee shall
reimburse University for all reasonable out-of-pocket costs incurred by the
University for the filing for, prosecution and maintenance of the Patent Rights
before the coming into force of this Agreement within thirty (30) days of the
receipt of an invoice by the Licensee for such expenses.

 11 

 

11.2.2The University shall be responsible for making decisions and giving
instructions concerning the filing for, prosecution and maintenance of the
Patent Rights; provided that University shall first consult with Licensee as to
the filing, prosecution and maintenance of such patents and patent applications
and shall furnish to Licensee copies of documents relevant to any such filing,
prosecution and maintenance. For purposes of this Article 11.2, “prosecution and
maintenance” of patents and patent applications shall be deemed to include,
requests for re-examinations, reissues or extensions of patent terms.

11.2.3The Licensee shall reimburse University for all reasonable out-of-pocket
costs incurred by the University after the Effective Date for the filing for,
prosecution and maintenance of the Patent Rights. Such payments shall be due
thirty (30) days following receipt of invoice by Licensee for such expenses. If
Licensee elects to no longer pay the expenses of a patent or patent application
within the Patent Rights in any country, Licensee shall notify University not
less than thirty (30) days prior to such action and the license granted to
Licensee hereunder with respect to such patent or patent application shall
become nonexclusive.

11.2.4If Licensee elects not to file, prosecute or maintain a Patent Right in a
country pursuant to its right under Section 11.2.2, then in such event, such
Patent Right shall no longer be included within the Patent Rights licensed
hereunder.

11.2.5Small Entity Status – The University and the Licensee declare that, as of
the Effective Date, they both qualify for Small Entity Status for payment of
patent maintenance fees for the Territory. The Licensee acknowledges that the
University has informed it that in the event of any change that might cause the
Licensee to lose its status as a small entity, or of the signature of a
sublicense contract with a sublicensee that is not a small entity or who loses
its small entity status, the patents may be invalidated in that part of the
Territory affected by the change. Consequently, the Licensee shall inform the
University without delay of any change in the status of the Licensee and/or its
sublicenses.

11.3Late Payment

 

Any late payment of Royalties or of any other financial consideration shall bear
interest at the established Interest Rate or the maximum rate permitted by law,
computed from the payment due date to the date of receipt of payment in full.

11.4Payment by cheques

 

All payments made in accordance with the terms and conditions of the present
Agreement shall be presented in the form of a cheque, in US currency, payable to
the order of Université Laval, and addressed to the attention of the Vice Rector
for Research and Innovation, one signatory of the present Agreement, at the
address stipulated in Article 16.

 12 

 



 

Article 12 – ACCOUNTING JOURNALS, REGISTERS AND REPORTS

12.1The Licensee and each of its sublicensees shall keep and maintain proper
accounting journals and complete and exact registers concerning the license
granted under the present Agreement, indicating the number, Net Sales Price and
date of sale or other similar information concerning any other form of transfer
of the Products.

12.2The Licensee shall present to the University, within thirty (30) days from
the end of each quarter, as stipulated in Article 11.1.2 (Quarterly payment), a
report indicating the number and Net Sales Price of all Products sold during the
reporting period by the Licensee and each of its sublicensees, together with any
other information that the University may reasonably request. The Licensee shall
also present to the University, within ninety (90) days from the end of the
fiscal year, a report signed by an executive officer of the Company, containing
the number and Net Sales Price of Products sold during the reported financial
year by the Licensee and each of its sublicensees.

12.3The Licensee shall ensure that all journals and registers mentioned in the
present Agreement are maintained for at least five (5) years following the end
of the calendar quarter to which they pertain and available for inspection, no
more than one per calendar year, on their premises during normal working hours,
upon reasonable written notice but no earlier than 5 business days after the
receipt of such written notice. The inspection shall be conducted by an
independent firm of chartered accountants, appointed by the University and
reasonable acceptable to Licensee, and shall be conducted in accordance with the
accounting procedures generally used by the Licensee as consistently applied to
all products of Licensee which procedures shall never be less stringent then
those of the International Financial Reporting Standards (IFRS) adopted by the
International Accounting Standards Board subject to such charter accountants
executing a reasonable confidentiality agreement prior to commencing any
inspection. Except as otherwise expressly provided herein, these accounting
procedures must comply with generally accepted accounting procedures. University
shall bear the cost of the inspection, except that Licensee will bear the cost
of the inspection if a variation or error producing an underpayment in Royalties
or other amounts payable exceeding the greater of five percent (5%) of the
amount paid for the period covered by the inspection is established in the
course of such inspection. The chartered accountants shall limit their opinion
to the University concerning any variation or error producing an underpayment to
the amounts of Royalties or other amounts payable for the period under review.
The conclusions and opinion of these chartered accountants shall definitively
bind the Licensee and the University. Any additional payment to be made to the
University or any reimbursement to be made to the Licensee as a result of the
audit, shall be payable immediately, together with interest accrued since the
initial due date at the established Interest Rate.

 

Article 13 – USE FOR EDUCATION, RESEARCH AND PUBLICATION

 

The Licensee acknowledges and accepts that the University has a role of
education, training and research. In respect thereof, and insofar as adequate
measures have been established to protect Intellectual Property Rights, the
University is authorized to use the Technology for its own internal teaching and
research purposes, and to publish them in the normal course of the dissemination
of knowledge, including the publication of essays, master'’s theses and doctoral
dissertations, provided that University agrees to submit to Licensee for its
review a copy of any proposed publication or

 13 

 

disclosure of information relating to the Technology or University improvements
at least thirty (30) days prior to the proposed date of submission for
publication, and agree to consider in good faith all comments received during
that time. If Licensee determines that the proposed publication or disclosure
contains patentable subject matter requiring protection, in order to protect the
potential patentability of such subject matter, Licensee may require the delay
of the publication for a period of time not to exceed an additional sixty (60)
days for the purpose of allowing the pursuit of such protection in accordance
with the terms and conditions of Section 11.2.2 as applied to such patentable
subject matter, mutatis mutandis, so that each reference to Patent Right shall
be deemed a reference to such patentable subject matter and the exercise of the
option to license such patentable subject matter in accordance with the terms
and conditions of Sections 5.2 and 5.3 as applied to such patentable subject
matter, mutatis mutandis, so that each reference to University improvements
shall be deemed a reference to such patentable subject matter. Further, if
Licensee believes that any such material submitted for review contains
Confidential Information (as defined in Section 1.3) of Licensee, University
agrees to remove such Confidential Information from the proposed publication or
disclosure.

 

Article 14 – PUBLICITY

 

The Licensee shall not make note of the participation of the University or of
University personnel in any public announcement, publicity, or information
document to be made public unless the University has signified its prior
authorization, in writing, not to be unreasonably withheld. The same shall apply
in relation to any other announcement related to this license. The Licensee and
the University shall ensure that any such publicity does not convey any
understanding that the University supports any product, procedure or practice of
any kind whatsoever. Notwithstanding the foregoing, the Parties shall agree upon
a mutual press release to announce the execution of this Agreement; thereafter,
each Party may each disclose to any Third Party the information contained in
such press release without the need for further approval by the other Party.

 

Article 15 – TERMINATION

15.1Termination without notice

The Agreement shall be cancelled, in accordance with the law, without notice or
notification in the event of the following:

15.1.1If the Licensee files for protection under the U.S. Bankruptcy Act or any
such act concerning insolvency and/or bankruptcy, or if any legal action
pertaining to any such act, or any other act, is filed against the Licensee;
provided that if any such legal action is filed against Licensee, this Agreement
will be reinstated (wherein the effective date of reinstatement shall be the
date of automatic cancellation) under this Section 15.1 if such case is
withdrawn or dismissed within ninety (90) days of such filing. Further: (a)
during such ninety (90)-day period, University will not grant a license to any
Third Party that could preclude full reinstatement of Licensee’s rights and
licenses hereunder, and (b) University will not assert the Patent Rights against

 14 

 

Licensee resulting from Licensee’s use or sale of the Products during such
ninety (90) day period, except, in the event of reinstatement, University may
pursue a claim for earned Royalties or other payments that would have otherwise
been due during such ninety (90)-day period.

15.2Termination with notice

Either Party may, upon ninety (90) days following a written notice to the
effect, terminate this Agreement, without prejudice to its rights and recourses,
if the other Party is in material breach of one or more of the terms and
conditions of this Agreement, and if such material breach is not corrected
within ninety (90) days following written notification containing a description
thereof; Licensee may terminate this Agreement, in its entirety or as to any
particular patent or patent application within the Patent Rights, or as to any
particular Product, at any time by giving University at least sixty (60) days
prior written notice. From and after the effective date of such termination
under this Section 15.2 with respect to a particular patent or patent
application, such patent(s) and application(s) in the particular country shall
cease to be within the Patent Rights for all purposes of this Agreement, and all
rights and obligations of Licensee with respect to such patent(s) and patent
application(s) shall terminate; from and after the effective date of a
termination under this Section 15.2 with respect to particular Product, the
license granted to Licensee under Section 2.1 shall terminate with respect to
such Product. For greater certainty, the parties agree that in the event of any
such termination, any payment due to University at the time of such termination
shall remain to be payable to University.

15.3Results of Termination or Expiration

15.3.1.Notwithstanding the termination or expiration of this Agreement in its
entirety, all parties shall continue to be bound by the applicable provisions of
Article 4 – (Absence of Guarantee), Article 6 – (Ownership), Article 10 – (Claim
or Action Filed against a third party), 11.3 (Late Payment), Article 14 –
(Publicity), Article 17 – (Confidentiality) (for the period specified therein)
and Article 18 – (Claims, Responsibility and Indemnification) of the Agreement.
Except as otherwise provided in this Article 15, all rights and obligations of
the parties under this Agreement shall terminate upon the termination or
expiration of this Agreement in its entirety.

 

15.3.2.After the termination or expiration of this Agreement, all unpaid
royalties or other financial considerations, which at the time of such
termination or expiration has already accrued, shall be paid within thirty (30)
days following the aforementioned termination or expiration, pursuant to Article
11.1 of the Agreement. Upon expiration (but not an earlier termination) of this
Agreement, the licenses granted to Licensee under Article 2 shall become fully
paid-up royalty-free and irrevocable.

 

15.3.3.Upon termination of the present Agreement in its entirety, all rights
held by the Licensee by virtue thereof, including, but not limited to the right
to manufacture, sell,

 15 

 

and commercially exploit the Products in the Territory shall cease immediately,
subject to the specifically authorized privilege granted to the Licensee to sell
on a non-exclusive basis its inventory of Products and to terminate the
manufacturing of any products then being manufactured. This privilege is granted
for a limited period that shall terminate within six (6) months following the
termination date. Upon termination of this Agreement by University for any
reason, any sublicense granted by Licensee hereunder shall survive, provided
that any such sublicensee is not in breach of its sublicense and provided
further that the sublicensee promptly, and no later than 10 business days
following such termination of this Agreement, agrees in writing to be bound by
the applicable terms of this Agreement.

 

Article 16 – NOTIFICATION

16.1All notices, payments, or other communications required to be made or given
pursuant to the terms of this Agreement shall be delivered to the parties by
messenger or registered mail at the addresses set forth below:

 

FOR THE UNIVERSITY:Thierry Bourgeois

Assistant to the Vice President, Research and Innovation

Pavillon des sciences de l’éducation

Université Laval

2320, rue des Bibliothèques, room 1482

Québec (Québec) G1V 0A6

E-mail : biper@vrr.ulaval.ca

Telephone : (418) 656-2131, ext. 13506

    FOR THE LICENSEE: 

Joseph Hernandez, CEO and Executive Chairman

Microlin Bio, Inc.

135 East 57th Street 24th Floor

New York, NY, 10022

e-mail: jhernandez@microlinbio.com

Telephone: 646 612 4000



16.2Unless otherwise stipulated within this Agreement, a notice to be delivered
in accordance with the provisions of this Agreement shall be deemed to have been
received by the addressee on the actual day of delivery, if delivered by
messenger, or on the third (3rd) day following the date of mailing, if it is
delivered by registered mail.

 

Article 17 – CONFIDENTIALITY

17.1Within the limits of the present Agreement, it is agreed that the Parties
may be called upon to exchange Confidential Information. Considering the nature
of this Confidential Information, and their respective interests, the Parties
agree to take all reasonable measures required to ensure the confidential nature
thereof, to prevent any inopportune disclosure thereof.

 16 

 

17.2Each Party shall use its best efforts to prevent the unauthorized
disclosure, publication or dissemination of the Confidential Information and, in
any case, the effort deployed shall not be less than the effort utilized to
protect its own confidential information; except that: (i) each Party may
disclose Confidential Information of the other Party to: (A) its employees,
consultants and other persons on a need-to-know basis in accordance with the
receiving Party’s exercise of its rights or performance of its obligations under
this Agreement; provided that such persons are bound by obligations of
confidentiality and non-disclosure with respect to such Confidential Information
which are substantially similar in scope and duration as those set forth in this
Article 17; and (B) its existing and potential investors, collaborators and
advisers (including financial, accounting and legal advisers) with a need to
know, under appropriate confidentiality terms; and (ii) each party may disclose
Confidential Information of the other Party to government or regulatory
authorities to the extent that such disclosure is required by applicable law,
regulation, agency or court order or is reasonably necessary in connection with
the prosecution of any patent or patent application. This Article 17 shall
remain in effect during the term of this Agreement and for five (5) years
thereafter.

17.3Neither Party shall have any obligation for confidentiality concerning
information that:

a)was already lawfully in its possession without obligations of confidentiality
before it was received from the other Party;

b)is or becomes public knowledge through no fault or action of the Party;

c)is legally received by the Party from a Third Party who has no obligation of
confidentiality with respect thereto;

d)is independently developed by the Party without using the Confidential
Information delivered under the terms and conditions of this Agreement.

Article 18 – CLAIMS, RESPONSIBILITY AND INDEMNIFICATION

18.1It is specifically agreed that the University shall have no responsibility
for loss incurred by any person resulting from the subsequent use by Licensee or
its sublicensees of the Technology licensed to the Licensee under the terms of
this License Agreement, or to any subsequent sublicensee by the Licensee.

18.2The Licensee shall indemnify the University and hold it harmless against any
claim filed against the University relating to the use of the Technology
licensed to the Licensee, and any subsequent sublicensee, and to any Product
manufactured or sold by the Licensee and any subsequent sublicensee by virtue of
the applicable license or sublicense.

 

Article 19 – ASSIGNMENT

 

Neither Party shall, in any way whatsoever, assign, transfer, or dispose of its
rights or obligations under this agreement without the prior written consent of
the other Party, except that Licensee may assign, transfer or dispose of its
rights or obligations under this Agreement without the prior written consent of
University to a party that succeeds to all or substantially all of Licensee’s
business or

 17 

 

assets relating to this Agreement whether by sale, merger, operation of law or
otherwise; provided that such assignee or transferee agrees in writing to be
bound by the terms and conditions of this Agreement.

 

Article 20 – INDEPENDENCE

 

The present Agreement shall not constitute an agency, partnership, joint
venture, or temporary association between the Parties.

 

Article 21 – PARTIAL INVALIDITY

 

If a competent tribunal finds that one or more of the provisions of the present
Agreement is invalid or unenforceable, only that portion of the Agreement
declared invalid or unenforceable shall be invalidated, and the remaining
provisions and the remainder of the present Agreement shall be integrally
applied.

 

Article 22 – APPLICABLE LAWS

 

The Parties agree that the present Agreement shall be governed and interpreted
in accordance with the laws in force in the Province of Québec, Canada.

 

Article 23 – VENUE

 

The Courts of the city of Québec, province of Québec, Canada, shall have
jurisdiction, to the exclusion of the Courts of any other State, in respect of
any dispute, controversy or claim arising out of or in connection with this
Agreement.

 

Article 24 – INTEGRALITY AND MODIFICATIONS

 

The present Agreement and its Appendices shall constitute the entire Agreement
binding the Parties and replacing all previous oral and written communications,
representations and agreements. Moreover, any addition or modification to this
present Agreement shall be made in writing, and shall be signed by both Parties.

 

Article 25 – RENUNCIATION

 

The failure of either of the Parties to exercise one or more of its rights on
any particular occasion, as set forth in the Agreement, shall not be interpreted
as a waiver of its rights and recourses, and shall not affect either the
Agreement, in any manner, or any right set forth therein.

 

Article 26 – FORCE MAJEURE

 

The Parties agree that neither Party shall be held responsible for any default
or delay caused by force majeure, which is defined as an outside, unforeseeable,
irresistible event. Examples of force majeure include, but are not limited to
natural disasters, fires, labour unrest, and the imposition of regulations or
ordinances by government authorities.

 18 

 



 

Article 27 – SUCCESSORS AND LEGAL REPRESENTATIVES

 

The present Agreement is of benefit to both Parties and binds their respective
successors, assignees, heirs and legal representatives.

 

Article 28 – LANGUAGE

 

The Parties have expressly agreed that this Agreement be drawn up in English
only. Les Parties aux présentes ont expressément requis que la présente entente
soit rédigée en anglais seulement.

 

Article 29 – INTERVENTION

 

The following researcher Sébastien Hébert, having read the present Agreement and
having accepted its terms and conditions, insofar as they are applicable to him,
hereby intervene in the present Agreement. The researcher acknowledge that he is
bound thereby and, if applicable, that he shall take whatever steps are required
to ensure that all members of his team at the University are informed of their
obligations under the terms and conditions of the present Agreement.

 

Mrs. Gertrude Bourdon, general director of the CHU de Québec-Université Laval,
having read the present Agreement and having accepted its terms and conditions,
insofar as they are applicable to the CHU de Québec-Université Laval, hereby
agrees to the terms and conditions in the present Agreement.

 19 

 

IN WITNESS WHEREOF, the Parties have signed this Agreement in Québec, in two (2)
copies.

 

The University:

UNIVERSITÉ LAVAL

 

 

 

By: /s/ Edwin Bourget

 

The Licensee:

MICROLINBIO INC.

 

 

 

By: /s/ Joseph Hernandez

   

Edwin Bourget

Vice-President for Research and Innovation

 

Joseph Hernandez

President and CEO

Date:   Date:  

Sébastien Hébert

Date :

 

 

CHU de Québec-Université Laval By : /s/ Gertrude Bourdon

Gertrude Bourdon

General Director

Date :

 20 

 

APPENDIX I

 

As of the date of the signature of the present Agreement, the invention
« microRNA-132/212 for the treatment of neurodegenerative disorders » mentioned
therein is more fully described by the applications for the following patents:

 

DESCRIPTION OF THE INVENTION

 

PATENT No. /

APPLICATION No.

COUNTRY

FILING DATE /

DELIVERY DATE

COMMENT 62/053308 United States September, 22 2014 PCT/CA2015/050931 PCT
September, 22 2015

 

 21 

 

Appendix II

Progress report for Microlinbio

CASE NO. [________]

Six months ended [________]

Product:

[Description of Product]

 

Product development:

[Summary of activities to support regulatory approval by month, year]

 

 

Preclinical development:

[Summary of progress of preclinical by month, year]

 

Clinical development:

[Summary of progress of clinical trials by month, year]

 

Regulatory development:

[Summary of progress of regulatory approval by month, year]

 22 

 

APPENDIX III

Research Program

 23 

 

  